

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made effective as of February
24, 2005, by and between CAVALRY BANKING (the "BANK"), CAVALRY BANCORP, INC.
(the "COMPANY"), a Tennessee corporation; and RONALD F. KNIGHT ("EXECUTIVE").


WHEREAS, EXECUTIVE is currently employed by the BANK and the COMPANY pursuant to
the terms of that certain Employment Agreement effective as of March 1, 1998;
and


WHEREAS, the BANK, the COMPANY and EXECUTIVE desire to continue that employment
relationship and to amend and restate the terms and conditions of such
employment;


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.    POSITION AND RESPONSIBILITIES.


During the period of his employment hereunder, EXECUTIVE agrees to serve as
President and Chief Operating Officer of the COMPANY and the BANK. Executive
shall render administrative and management duties to the COMPANY and the BANK
such as are customarily performed by persons situated in a similar executive
capacity.


2.    TERMS AND DUTIES.


(a)   The term of this Agreement shall be deemed to have commenced as of the
date first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter. Commencing on the first anniversary date, and
continuing at each anniversary date thereafter, the Board of Directors of the
COMPANY and the BANK (the "Board") may extend the Agreement for an additional
year. Prior to the extension of the Agreement as provided herein, the Board of
Directors of the COMPANY and the BANK will conduct a formal performance
evaluation of EXECUTIVE for purposes of determining whether to extend the
Agreement, and the results thereof shall be included in the minutes of the
Board's meeting.


(b)   During the period of his employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, EXECUTIVE shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the BANK; provided, however, that, with the approval
of the Board, as evidenced by a resolution of such Board, from time to time,
EXECUTIVE may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, companies or organizations, which, in
such Board's judgment, will not present any conflict of interest with the BANK,
or materially affect the performance of EXECUTIVE's duties pursuant to this
Agreement.



--------------------------------------------------------------------------------


 
3.    COMPENSATION AND REIMBURSEMENT.


(a)   The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described in Sections 1 and 2. The BANK
shall pay EXECUTIVE as compensation a salary of $160,000 per year ("Base
Salary"). Such Base Salary shall be payable in accordance with the customary
payroll practices of the BANK. During the period of this Agreement, EXECUTIVE's
Base Salary shall be reviewed at least annually; the first such review will be
made no later than one year from the date of this Agreement. Such review shall
be conducted by a Committee designated by the Board, and the Board may increase
EXECUTIVE's Base Salary. In addition to the Base Salary provided in this Section
3(a), the BANK shall provide EXECUTIVE at no cost to EXECUTIVE with all such
other benefits as are provided uniformly to permanent full- time employees of
the BANK.


(b)   The BANK will provide EXECUTIVE with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which EXECUTIVE was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the BANK will not, without
EXECUTIVE's prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect EXECUTIVE's rights or benefits
thereunder. Without limiting the generality of the foregoing provisions of this
Subsection (b), EXECUTIVE will be entitled to participate in or receive benefits
under any employee benefit plans including, but not limited to, retirement
plans, supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plan, medical coverage or any other employee benefit plan or
arrangement made available by the BANK in the future to its senior executives
and key management employees, subject to, and on a basis consistent with, the
terms, conditions and overall administration of such plans and arrangements.
EXECUTIVE will be entitled to incentive compensation and bonuses as provided in
any plan, or pursuant to any arrangement of the BANK, in which EXECUTIVE is
eligible to participate. Nothing paid to EXECUTIVE under any such plan or
arrangement will be deemed to be in lieu of other compensation to which
EXECUTIVE is entitled under this Agreement, except as provided under Section
5(e).


(c)   In addition to the Base Salary provided for by paragraph (a) of this
Section 3, the BANK shall pay or reimburse EXECUTIVE for all reasonable travel
and other obligations under this Agreement and may provide such additional
compensation in such form and such amounts as the Board may from time to time
determine.


4.    PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.


(a)   Upon the occurrence of an Event of Termination (as herein defined) during
EXECUTIVE's term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an "Event of Termination" shall
mean and include any one or more of the following: (i) the termination by the
BANK of EXECUTIVE's full-time employment hereunder for any reason other than a
Change in Control, as defined in Section 5(a) hereof; disability, as defined in
Section 6(a) hereof; death; retirement, as defined in Section 7 hereof; or
Termination for Cause, as defined in Section 8 hereof; (ii) EXECUTIVE's
resignation from the BANK's employ, upon (A) unless consented to by EXECUTIVE, a
material change in
 

--------------------------------------------------------------------------------


 
EXECUTIVE's function, duties, or responsibilities, which change would cause
EXECUTIVE's position to become one of lesser responsibility, importance, or
scope from the position and attributes thereof described in Sections 1 and 2,
above, any such material change shall be deemed a continuing breach of this
Agreement, (B) a relocation of EXECUTIVE's principal place of employment by more
than 5 miles from its location at the effective date of this Agreement, or a
material reduction in the benefits and perquisites to EXECUTIVE from those being
provided as of the effective date of this Agreement, (C) the liquidation or
dissolution of the BANK, or (D) any material breach of this Agreement by the
BANK. Upon the occurrence of any event described in clauses (A), (B), (C) or
(D), above, EXECUTIVE shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written notice given within a reasonable period of time not to exceed, except in
case of a continuing breach, four (4) calendar months after the event giving
rise to said right to elect.


(b)  Upon the occurrence of an Event of Termination, the BANK shall pay
EXECUTIVE, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to the payments due to EXECUTIVE for the remaining
term of the Agreement, including Base Salary, bonuses, and any other cash or
deferred compensation paid or to be paid (including the value of employer
contributions that would have been made on EXECUTIVE's behalf over the remaining
term of the agreement to any tax-qualified retirement plan sponsored by the BANK
as of the Date of Termination), to EXECUTIVE for the term of the Agreement
provided, however, that if the BANK is not in compliance with its minimum
capital requirements or if such payments would cause the BANK's capital to be
reduced below its minimum capital requirements, such payments shall be deferred
until such time as the BANK is in capital compliance. All payments made pursuant
to this Section 4(b) shall be paid in substantially equal monthly installments
over the remaining term of this Agreement following EXECUTIVE's termination;
provided, however, that if the remaining term of the Agreement is less than one
(1) year (determined as of EXECUTIVE's Date of Termination), such payments and
benefits shall be paid to EXECUTIVE in a lump sum within thirty (30) days of the
Date of Termination.


(c)   Upon the occurrence of an Event of Termination, the BANK will cause to be
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the BANK for EXECUTIVE prior to his termination.
Such coverage shall cease upon the expiration of the remaining term of this
Agreement.


5.     CHANGE IN CONTROL.


(a)   No benefit shall be paid under this Section 5 unless there shall have
occurred a Change in Control of the COMPANY or the BANK. For purposes of this
Agreement, a 'Change in Control" of the COMPANY or the BANK shall be deemed to
occur if and when (a) there occurs a change in control of the BANK or the
COMPANY within the meaning of the Home Owners Loan Act of 1933 and 12 C.F.R.
Part 574, (b) any person (as such term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of the COMPANY or the BANK representing twenty-five percent (25%) or
more of the combined voting power of the COMPANY's or the BANK's then
outstanding securities, (c) the membership of the board of directors of the
COMPANY or the BANK changes
 

--------------------------------------------------------------------------------


 
as the result of a contested election, such that individuals who were directors
at the beginning of any twenty-four (24) month period (whether commencing before
or after the date of adoption of this Agreement) do not constitute a majority of
the Board at the end of such period, or (d) shareholders of the COMPANY or the
BANK approve a merger, consolidation, sale or disposition of all or
substantially all of the COMPANY's or the BANK's assets, or a plan of partial or
complete liquidation.


(b)   If any of the events described in Section 5(a) hereof constituting a
Change in Control have occurred or the Board of the BANK or the COMPANY has
reasonably determined that a Change in Control (as defined herein) has occurred,
EXECUTIVE shall be entitled to the benefits provided in paragraphs (c), (d) and
(e) of this Section 5 upon his subsequent involuntary termination following the
effective date of a Change in Control (or voluntary termination within twelve
(12) months of the effective date of a Change in Control following any material
demotion, loss of title, office or significant authority, (it being understood
that absent an equivalent executive position with the ultimate parent entity of
the Company or its successor, the board of which is elected by public investors,
Executive shall not be deemed to have equivalent responsibility, importance and
scope with his current position), material reduction in his annual compensation
or benefits (other than a reduction affecting the BANK's personnel generally),
or the relocation of his principal place of employment by more than 5 miles from
its location immediately prior to the Change in Control), unless such
termination is because of his death, retirement as provided in Section 7,
termination for Cause, or termination for Disability.


(c)   Upon the occurrence of a Change in Control followed by EXECUTIVE's
termination of employment, the BANK shall pay EXECUTIVE, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a sum equal to 2.99
times EXECUTIVE's "base amount," within the meaning of Section 280G(b)(3) of the
Internal Revenue Code of 1986 ("Code"), as amended. Such payment shall be made
in a lump sum paid within ten (10) days of EXECUTIVE's Date of Termination.


(d)   Upon the occurrence of a Change in Control followed by EXECUTIVE's
termination of employment as described in 5(b), the BANK will cause to be
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the BANK for EXECUTIVE prior to his severance. In
addition, EXECUTIVE shall be entitled to receive the value of employer
contributions that would have been made on EXECUTIVE's behalf over the remaining
term of the agreement to any tax-qualified retirement plan sponsored by the BANK
as of the Date of Termination. Such coverage and payments shall cease upon the
expiration of thirty-six (36) months.


(e)   Upon the occurrence of a Change in Control, EXECUTIVE shall be entitled to
receive benefits due him under, or contributed by the COMPANY or the BANK on his
behalf, pursuant to any retirement, incentive, profit sharing, bonus,
performance, disability or other employee benefit plan maintained by the BANK or
the COMPANY on EXECUTIVE's behalf to the extent that such benefits are not
otherwise paid to EXECUTIVE upon a Change in Control.
 

--------------------------------------------------------------------------------


 
(f)   Notwithstanding the preceding paragraphs of this Section 5, in the event
that the aggregate payments or benefits to be made or afforded to EXECUTIVE
under this Section, together with any other payments or benefits received or to
be received by EXECUTIVE in connection with a Change in Control, would be deemed
to include an "excess parachute payment" under Section 280G of the Code, then,
at the election of EXECUTIVE, (i) such payments or benefits shall be payable or
provided to EXECUTIVE over the minimum period necessary to reduce the present
value of such payments or benefits to an amount which is one dollar ($1.00) less
than three (3) times EXECUTIVE's "base amount" under Section 280G(b)(3) of the
Code or (ii) the payments or benefits to be provided under this Section 5 shall
be reduced to the extent necessary to avoid treatment as an excess parachute
payment with the allocation of the reduction among such payments and benefits to
be determined by EXECUTIVE.


6.    TERMINATION FOR DISABILITY.


(a)   If EXECUTIVE shall become disabled as defined in the BANK's then current
disability plan (or, if no such plan is then in effect, if EXECUTIVE is
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Code as determined by a physician designated by the Board), the BANK may
terminate EXECUTIVE's employment for "Disability."


(b)   Upon EXECUTIVE's termination of employment for Disability, the BANK will
pay EXECUTIVE, as disability pay, a bi-weekly payment equal to three-quarters
(3/4) of EXECUTIVE's bi-weekly rate of Base Salary on the effective date of such
termination. These disability payments shall commence on the effective date of
EXECUTIVE's termination and will end on the earlier of (i) the date EXECUTIVE
returns to the full-time employment of the BANK in the same capacity as he was
employed prior to his termination for Disability and pursuant to an employment
agreement between EXECUTIVE and the BANK; (ii) EXECUTIVE's full-time employment
by another employer; (iii) EXECUTIVE attaining the age of sixty-five (65); or
(iv) EXECUTIVE's death; or (v) the expiration of the term of this Agreement. The
disability pay shall be reduced by the amount, if any, paid to EXECUTIVE under
any plan of the BANK providing disability benefits to EXECUTIVE.


(c)   The BANK will cause to be continued life, medical, dental and disability
coverage substantially identical to the coverage maintained by the BANK for
EXECUTIVE prior to his termination for Disability. This coverage and payments
shall cease upon the earlier of (i) the date EXECUTIVE returns to the full-time
employment of the BANK, in the same capacity as he was employed prior to his
termination for Disability and pursuant to an employment agreement between
EXECUTIVE and the BANK; (ii) EXECUTIVE's full-time employment by another
employer; (iii) EXECUTIVE's attaining the age of sixty-five (65); (iv)
EXECUTIVE's death; or (v) the expiration of the term of this Agreement.


(d)   Notwithstanding the foregoing, there will be no reduction in the
compensation otherwise payable to EXECUTIVE during any period during which
EXECUTIVE is incapable of performing his duties hereunder by reason of temporary
disability.
 

--------------------------------------------------------------------------------


 
7.     TERMINATION UPON RETIREMENT; DEATH OF EXECUTIVE; RESIGNATION


Termination by the BANK of EXECUTIVE based on "Retirement" shall mean retirement
at or after attaining age sixty-five (65) or in accordance with any retirement
arrangement established with EXECUTIVE's consent with respect to him. Upon
termination of EXECUTIVE upon Retirement, EXECUTIVE shall be entitled to all
benefits under any retirement plan of the BANK or the COMPANY and other plans to
which EXECUTIVE is a party. Upon the death of EXECUTIVE during the term of this
Agreement, the BANK shall pay to EXECUTIVE's estate the compensation due to
EXECUTIVE through the last day of the calendar month in which his death
occurred. Upon the voluntary resignation of EXECUTIVE during the term of this
Agreement, other than in connection with an Event of Termination, the BANK shall
pay to EXECUTIVE the compensation due to EXECUTIVE through his Date of
Termination.


8.     TERMINATION FOR CAUSE.


For purposes of this Agreement, "Termination for Cause" shall include
termination because of EXECUTIVE's personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
Notwithstanding the foregoing, EXECUTIVE shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths (3/4) of the members of the Board at a meeting of the Board called
and held for that purpose (after reasonable notice to EXECUTIVE and an
opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, EXECUTIVE was guilty of
conduct justifying termination for Cause and specifying the reasons thereof.
EXECUTIVE shall not have the right to receive compensation or other benefits
hereunder for any period after termination for Cause. Any stock options granted
to EXECUTIVE under any stock option plan or any unvested awards granted under
any other stock benefit plan of the BANK, the COMPANY, or any subsidiary or
affiliate thereof, shall become null and void effective upon EXECUTIVE's receipt
of Notice of Termination for Cause pursuant to Section 10 hereof, and shall not
be exercisable by EXECUTIVE at any time subsequent to such Termination for
Cause.


9.    REQUIRED PROVISIONS.


(a)   The BOARD may terminate EXECUTIVE's employment at any time, but any
termination by the BOARD, other than Termination for Cause, shall not prejudice
EXECUTIVE's right to compensation or other benefits under this Agreement.
EXECUTIVE shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 8 herein.


(b)   If EXECUTIVE is suspended and/or temporarily prohibited from participating
in the conduct of the BANK's affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act ("FDIA") (12 U.S.C. 1818(e)(3) and
(g)(1)), the BANK's obligations under the Agreement shall be suspended as of the
date of service, unless stayed by
 

--------------------------------------------------------------------------------


 
appropriate proceedings. If the charges in the notice are dismissed, the BANK
may, in its discretion, (i) pay EXECUTIVE all or part of the compensation
withheld while its contract obligations were suspended and (ii) reinstate (in
whole or in part) any of its obligations that were suspended.


(c)   If EXECUTIVE is removed and/or permanently prohibited from participating
in the conduct of the BANK's affairs by an order issued under Section 8(e)(4) or
(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) or (g)(1)), all obligations of the BANK
under the Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.


(d)   If the BANK is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the parties.


(e)   Obligations under this Agreement shall terminate (except to the extent
determined by the appropriate federal banking regulators that continuation of
the Agreement is necessary for the continued operation of the BANK) if
compliance with the term thereof would violate 12 CFR Part 359. Any rights of
the parties that have already vested, however, shall not be affected by such
action.


(f)   Any payments made to EXECUTIVE pursuant to this Agreement, or otherwise,
are subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k)
and any regulations promulgated thereunder.


(g)   Notwithstanding anything in this Agreement to the contrary, BANK may
adjust the timing of the amounts payable pursuant to this Agreement (including
but not limited to Sections 4 and 5) in such a manner as BANK reasonably
determines is necessary to prevent EXECUTIVE from being subject to the penalty
tax provisions of Section 409A of the Internal Revenue Code of 1986, as amended.


10.    NOTICE.


(a)   Any purported termination by the BANK or by EXECUTIVE shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a "Notice of Termination" shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of EXECUTIVE's employment under the provision so
indicated.


(b)   "Date of Termination" shall mean (A) if EXECUTIVE's employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, other than Termination for Cause,
the date specified in the Notice of Termination. In the event of
 

--------------------------------------------------------------------------------


 
EXECUTIVE's Termination for Cause, the Date of Termination shall be the same as
the date of the Notice of Termination.


(c)   If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by EXECUTIVE in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal there from having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.


11.    NON-COMPETITION.


(a)   In the event any termination of EXECUTIVE's employment hereunder pursuant
to an Event of Termination as provided in Section 4 hereof, EXECUTIVE agrees not
to compete with the BANK and/or the COMPANY for a period equal to the number of
months then remaining in the term of this agreement, as extended pursuant to
Section 2(a) following such termination, but in no event for more than 36 months
after the date of termination, in any city, town or county in which the BANK
and/or the COMPANY has an office or has filed an application for regulatory
approval to establish an office, determined as of the effective date of such
termination. In the event of termination by EXECUTIVE of employment other than
as described in Section 4(a)(ii), and other than after a Change in Control,
EXECUTIVE agrees not to compete with the BANK and/or the Company for a period of
one year in any city, town or county in which the BANK or the COMPANY has an
office or has filed an application for regulatory approval to establish an
office, determined as of the effective date of termination, in consideration of
the payment, quarterly in arrears, of an amount equal to the annual amount
payable pursuant to the preceding sentence. EXECUTIVE agrees that during such
period and within said cities, towns and counties, EXECUTIVE shall not work for
or advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the BANK and/or the COMPANY. The parties hereto,
recognizing that irreparable injury will result to the BANK and/or the COMPANY,
its business and property in the event of EXECUTIVE's breach of this Subsection
11(a) agree that in the event of any such breach by EXECUTIVE, the BANK and/or
the COMPANY will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by EXECUTIVE,
EXECUTIVE's partners, agents, servants, employers, employees and all persons
acting for or with EXECUTIVE. EXECUTIVE represents and admits that in the event
of the termination of his employment pursuant to Section 4 hereof, EXECUTIVE's
experience and capabilities are such that EXECUTIVE can obtain employment in a
business engaged in other lines and/or of a different nature than the BANK
and/or the COMPANY, and that the enforcement of a remedy by way of injunction
will not prevent EXECUTIVE from earning a livelihood. Nothing herein will be
construed as prohibiting the BANK and/or the COMPANY from pursuing any other
remedies available to the BANK
 

--------------------------------------------------------------------------------


 
and/or the COMPANY for such breach or threatened breach, including the recovery
of damages from EXECUTIVE.


(b)   EXECUTIVE recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the BANK and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the BANK. EXECUTIVE will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the BANK or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever.
Notwithstanding the foregoing, EXECUTIVE may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the BANK. In the
event of a breach or threatened breach by EXECUTIVE of the provisions of this
Section, the BANK will be entitled to an injunction restraining EXECUTIVE from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the BANK or affiliates thereof, or from
rendering any services to any person, firm, corporation, other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein will be construed as prohibiting the BANK from
pursuing any other remedies available to the BANK for such breach or threatened
breach, including the recovery of damages from EXECUTIVE.


12.    SOURCE OF PAYMENTS.


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the BANK. The COMPANY, however, guarantees all
payments and the provision of all amounts and benefits due hereunder to
EXECUTIVE and, if such payments are not timely paid or provided by the BANK,
such amounts and benefits shall be paid or provided by the COMPANY.


13.   EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the BANK or any predecessor of
the BANK and EXECUTIVE, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to EXECUTIVE of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
EXECUTIVE is subject to receiving fewer benefits than those available to him
without reference to this Agreement.


14.    NO ATTACHMENT.


(a)   Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.



--------------------------------------------------------------------------------





(b)   This Agreement shall be binding upon, and inure to the benefit of,
EXECUTIVE, the BANK, the COMPANY and their respective successors and assigns.


15.   MODIFICATION AND WAIVER.


(a)   This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.


(b)   No term or condition of this Agreement shall be deemed to have been
waived, nor shall there by any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.


16.    SEVERABILITY.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


17.   HEADINGS FOR REFERENCE ONLY.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


18.   GOVERNING LAW.


This Agreement shall be governed by the laws of the State of Tennessee, unless
otherwise specified herein; provided, however, that in the event of a conflict
between the terms of this Agreement and any applicable federal or state law or
regulation, the provisions of such law or regulation shall prevail.


19.    ARBITRATION.


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within fifty miles
from the location of the BANK, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction; provided, however, that
EXECUTIVE shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


20.    PAYMENT OF LEGAL FEES.


All reasonable legal fees paid or incurred by EXECUTIVE pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the BANK, if EXECUTIVE is successful pursuant to a legal judgment,
arbitration or settlement.



--------------------------------------------------------------------------------


 
21.    INDEMNIFICATION.


The BANK shall provide EXECUTIVE (including his heirs, executors and
administrators) with coverage under a standard directors' and officers'
liability insurance policy at its expense, or in lieu thereof, shall indemnify
EXECUTIVE (and his heirs, executors and administrators) to the fullest extent
permitted under law against all expenses and liabilities reasonably incurred by
him in connection with or arising out of any action, suit or proceeding in which
he may be involved by reason of his having been a director or officer of the
BANK (whether or not he continues to be a directors or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgment, court costs and attorneys' fees and
the cost of reasonable settlements. The provisions of 12 C.F.R. 545.121 shall
apply to the BANK's obligations under this Section 21.


22.    SUCCESSOR TO THE BANK OR THE COMPANY.


The BANK and the COMPANY shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the BANK or the COMPANY, expressly
and unconditionally to assume and agree to perform the BANK's or the COMPANY's
obligations under this Agreement, in the same manner and to the same extent that
the BANK or the COMPANY would be required to perform if no such succession or
assignment had taken place.


IN WITNESS WHEREOF, the BANK and the COMPANY have caused this Agreement to be
executed and their seal to be affixed hereunto by a duly authorized officer, and
EXECUTIVE has signed this Agreement, all on the 24th day of February, 2005.




ATTEST:
 
CAVALRY BANCORP, INC.
           
By: /s/ Bethany K. Cole
 
By: /s/William S. Jones, EVP
                 
ATTEST:
 
CAVALRY BANKING
           
By: /s/ Bethany K. Cole
 
By: /s/William S. Jones, EVP
                 
WITNESS:
 
EXECUTIVE
           
By: /s/ William S. Jones
 
/s/ Ronald F. Knight
   
Ronald F. Knight



